Citation Nr: 1807263	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for De Quervain's Tenosynovitis, with calcification, of the right hand.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  Jurisdiction lies with the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  
	
The Board observes that the Veteran was last afforded a VA examination in connection with his claim for increase in August 2012.  Findings at that examination mirrored findings from a VA examination conducted in December 2009.  Because nearly six years have passed since the Veteran was last afforded a VA examination, and because it is his contention that his symptoms are worsening, the Board finds it necessary to obtain a new VA medical examination and opinion to explore the current nature and severity of the Veteran's right hand disability.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his right hand disability, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development is accomplished, schedule the Veteran for a VA examination.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner is asked to determine the current nature and severity of the Veteran's right hand disability.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable rating.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






